UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2379



SERAPHIN TCHEUDIJO,

                                                        Petitioner,

          versus


ALBERTO GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-602-143)


Submitted:   May 24, 2006                  Decided:   June 22, 2006


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard S. Bromberg, LAW OFFICES OF RICHARD S. BROMBERG,
Washington, D.C., for Petitioner. Rod J. Rosenstein, United States
Attorney, Bonnie S. Greenberg, Assistant United States Attorney,
Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Seraphin Tcheudijo, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order denying his applications for asylum, withholding of removal

and withholding under the Convention Against Torture.       Tcheudijo

challenges the negative credibility finding and the immigration

judge’s finding that he was lacking in sufficient corroborative

evidence.    We deny the petition for review.

            The INA authorizes the Attorney General to confer asylum

on any refugee.    8 U.S.C. § 1158(a) (2000).    It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”       8 U.S.C. § 1101(a)(42)(A)

(2000).     An applicant can establish refugee status based on past

persecution in his native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2005).     “An applicant who demonstrates

that he was the subject of past persecution is presumed to have a

well-founded fear of persecution.”      Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004). To establish eligibility for withholding

of removal, an alien must show a clear probability that, if he was

removed to his native country, his “life or freedom would be

threatened” on a protected ground.         8 U.S.C. § 1231(b)(3)(A)

(2000); see Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).


                                - 2 -
An applicant has the burden of demonstrating his eligibility for

asylum.     8 C.F.R. § 1208.13(a) (2005); Gonahasa v. INS, 181 F.3d

538, 541 (4th Cir. 1999).          Credibility findings are reviewed for

substantial evidence.        A trier of fact who rejects an applicant’s

testimony    on    credibility     grounds   must    offer     specific,       cogent

reasons for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir.

1989).     This court accords broad, though not unlimited, deference

to credibility findings supported by substantial evidence. Camara,

378 F.3d at 367.

            A     determination    regarding    eligibility       for   asylum      or

withholding of removal is conclusive if supported by substantial

evidence     on    the    record   considered       as     a   whole.         INS   v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                8 U.S.C. § 1252(b)(4)(B)

(2000).     This court will reverse the Board “only if the evidence

presented by the petitioner was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citation omitted).

            We find substantial evidence supports the immigration

judge’s findings that Tcheudijo was not credible and he failed to

provide    reliable      corroborative   evidence        supporting     his    claim.




                                     - 3 -
Accordingly, the evidence does not compel a different result with

respect to his application for asylum.*

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




     *
      We note Tcheudijo has abandoned any challenge to the denial
of withholding from removal and withholding under the Convention
Against Torture.

                                - 4 -